Citation Nr: 0313565
Decision Date: 06/23/03	Archive Date: 08/07/03

DOCKET NO. 01-08 368               DATE JUN 23, 2003

On appeal from the Department of Veterans Affairs Regional Office
in New York, New York

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for
service-connected mechanical low back pain with arthritis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army from
July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of February 2001 from the Department
of Veterans Affairs (VA) Regional Office (RO) in New York, New
York, which granted service connection for mechanical low back pain
and arthritis, evaluated as 10 percent disabling, effective
February 25, 2000. The claimant filed a Notice of Disagreement,
seeking a rating in excess of 10 percent for that disability. The
claimant appeared and offered testimony in support of his claim at
an April 2002 hearing before the undersigned Veterans Law Judge of
the Board of Veterans' Appeals.

This case was previously before the Board in December 2002, at
which time the Board notified the claimant of the revised
provisions of VA's Schedule for Rating Disabilities pertaining to
the evaluation of intervertebral disc syndrome, effective September
23, 2002. That letter further informed the claimant that The United
States Court of Appeals for Veterans Claims (the Court) had held
that where a statute or regulation changes during the appellate
process, the version more favorable to the claimant shall apply.
Karnas v. Derwinski, 1 Vet. App. 308, 312- 13 (1991). He was
further informed of his right to submit additional evidence or
argument in support of his claim, or to instruct the Board to go
ahead with his appeal. In February 2003, the claimant submitted an
affidavit in which he acknowledged notification of the revised
regulations, and stated that his low back pain restricted his
ability to sit or stand for an extended period of time and has
rendered him completely immobile at least one day each month. He
further indicated that he had no additional evidence to submit.

A rating decision of January 2003 denied service connection for
frostbite of the right foot, for abdominal pain, for hearing loss,
for tinnitus, and for post-traumatic

- 2 -

stress disorder; determined that new and material evidence had not
been submitted to reopen the claims for service connection for
frostbite of the left foot and for a hip condition, and denied
entitlement to a total disability rating based on unemployability
due to service-connected disabilities. The claimant was notified of
those determinations by RO letter of January 21, 2003, but has not
submitted a Notice of Disagreement as to those issues, and those
matters are not currently before the Board.

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097- 98 (2000) [codified as amended at 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2000)]. This law
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S.
Vc,,t. App. Nov. 6, 2000) (per curiam order) (holding that VA
cannot assist in the development of a claim that is not well
grounded). The VCAA is applicable to all claims filed on or after
the date of enactment, November 9, 2000, or filed before the date
of enactment and not yet final as of that date. See Karnas v.
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, in a precedential
opinion that the Board is bound to follow, that the VCAA is more
favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App.
123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on August
29, 2001 with the same effective date of the VCAA, November 9,
2000. Except for the amendment to 38 CFR 3.156(a), the second
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(iii), effective
August 29, 2001, governing reopening of previously and finally
denied claims, the provisions of this final rule apply to any

3 -

claim for benefits received by VA on or after November 9, 2000, as
well as to any claim filed before that date but not decided by VA
as of that date. As the instant appeal does not address a reopened
claim, the revised regulations pertaining to reopened claims are
inapplicable to this appeal.

The record shows that the claimant and his representative were
notified of the provisions of the VCAA by RO letter of April 23,
2001, which informed them of VA's duty to notify them of the
information and evidence necessary to substantiate the claim and to
assist them in obtaining all such evidence. That letter also
informed the claimant and his representative which part of that
evidence would be obtained by the RO and which part of that
evidence would be obtained by the claimant, pursuant to Quartuccio
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to notify
the claimant of what evidence he or she was required to provide and
what evidence the VA would attempt to obtain).

The claimant and his representative were also provided a Statement
of the Case on December 5, 2002, which informed them of the issue
on appeal, the evidence considered, the adjudicative actions taken,
the pertinent law and regulations pertaining to increased ratings
for service-connected lumbosacral disabilities, including traumatic
and degenerative arthritis (DC 5010-5003), intervertebral disc
disease (DC 5293), and lumbosacral strain (DC 5295), the decision
reached, and the reasons and bases for that decision.

The Board finds that all relevant evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA's duty of notification to the claimant and his
representative of required information and evidence and of its duty
to assist them in obtaining all evidence necessary to substantiate
the issue on appeal have been fully met. The RO has obtained the
claimant's complete service medical records, as well as all VA
medical evidence identified by the claimant.. The claimant has
testified that he has not been treated for the disability at issue
except at the VAMC, Northport, and the RO has obtained all such
records from May 1992 to October 2001. The claimant has been
afforded a personal hearing in April 2002 before the undersigned
Veterans Law Judge of the Board of

- 4 -

Veterans' Appeals, and has been afforded an opportunity to submit
additional evidence subsequent to that hearing. Neither the
appellant nor his representative have argued a notice or duty to
assist violation under the VCAA, and the Board finds that there is
no question that the appellant and his representative were fully
notified and aware of the type of evidence required to substantiate
the claim. In view of the extensive factual development in the
case, as demonstrated by the record on appeal, the Board finds that
there is no reasonable possibility that further assistance would
aid in substantiating this appeal. For those reasons, further
development is not necessary for compliance with the provisions of
38 U.S.C.A. 5103 and 5103A (West 2000).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met.

2. The veteran did not serve in combat against the enemy while on
active duty.

3. Effective February 25, 2000, the veteran's service-connected low
back disability was manifested by a normal range of lumbar motion
on forward flexion and lateral bending, bilaterally, limitation of
extension to 20 degrees, without evidence of pain on motion,
sensory or reflex deficits, or bowel or bladder symptoms, and
negative straight leg raising, bilaterally; with tenderness over
the spinous processes of the lower lumbar spine and over the left
sciatic notch; and motor strength of 4+/5 in all muscle groups of
the lower extremities, with X-ray evidence of decreased disc space
at L5-S1, with early degenerative arthritis of the lumbosacral
spine.

4. Effective April 23, 2001, the veteran's service-connected
degenerative disc disease of the lumbar spine was manifested by a
normal range of lumbar motion on forward flexion and lateral
bending, bilaterally, and limitation of extension to 20

- 5 -

degrees, without evidence of pain on motion, sensory or reflex
deficits, or bowel or bladder:symptoms, and negative straight leg
raising, bilaterally; with tenderness over the spinous processes of
the lower lumbar spine and over the left sciatic notch; and motor
strength of 4+/5 in all muscle groups of the lower extremities,
consistent with weakened movement, excess fatigability, and
functional loss when the joint in question. is used repeatedly over
a period of time, as well as MRI findings of findings of mild
desiccation of the lumbar discs at L3-4, L4-5, and L5-S1, minimal
disc bulging at L3-4, L4-5, and L5-S1, with no focal disc hernia
ion or nerve root compression, no significant central spinal canal
or foraminal stenosis, and minimal anterior disc bulging at L1-2,
L2-3, and L3-4.

5. The veteran's service-connected degenerative disc disease of the
lumbar spine, with arthritis, is not manifested by unusual or
exceptional factors such as marked interference with employment or
frequent periods of hospitalization such as to render inapplicable
the regular schedular standards.

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for
service-connected mechanical low back pain with arthritis are not
met prior to April 23, 2001. 38 U.S.C.A. 1155, 5103, 5103A (West
2000), 38 C.F.R. 3.321(b)(1), Part 4, 4.40, 4.45, 4.59, 4.71a,
Diagnostic Code 5010-5293 (2002).

2. The criteria for an increased rating of 20 percent for
degenerative disc disease of the lumbar spine, with arthritis, are
met, effective April 23, 2002. 38 U.S.C.A. 1155, 5103, 5103A (West
2000); 38 C.F.R. 3.321(b)(1), 4.40, 4.45, 4.49, 4.71a, Diagnostic
Code 5010-5293 (2002).

- 6 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, the veteran served on active duty in the United States
Army from July 1965 to July 1967. His DD Form 214 shows that he
received Basic Airborne training, and was awarded the Parachute
Badge. He did not serve in the Republic of Vietnam during active
service.

The claimant has appealed the rating decision of February 2001 from
the Department of Veterans Affairs (VA) Regional Office (RO) in New
York, New York, which granted service connection for mechanical
back pain and degenerative arthritis, evaluated as 10 percent
disabling, effective February 25, 2000.

The claimant's service medical records are silent for complaint,
treatment, findings or diagnosis of a back condition, and there
were no complaints of back symptoms or injury at the time of an
October 1966 parachute jump. A report of medical history at the
time of service separation shows that he denied recurrent back pain
or any bone, joint or other deformity. His service separation
examination, conducted in June 1967, disclosed no findings of
diagnosis of a spine or lower extremity condition.

The claimant's original application for VA disability compensation
and pension benefits (VA Form 21-526), received September 22, 1992,
made no mention of a back condition. A July 1992 letter from an
official of the Transport Worker's Union stated that the claimant
had requested that he be assigned to limited duty because of his
inability to stand on his feet for more than one hour. No mention
was made of a back condition.

A report of VA general medical examination, conducted in November
1992, disclosed no complaint, treatment, findings or diagnosis of
a back condition. The claimant stated that he worked for Pan
American Airlines from 1967 to 1991, when the company discontinued
operations. On VA podiatry examination in December

- 7 -

1994, the claimant stated that he had an inservice parachute
accident in which his parachute did not fully deploy, and that he
landed on his feet.

VA outpatient treatment records from the VAMC, Northport, dated
from March 1998 to February 2000, are silent for complaint,
treatment, findings or diagnosis of a back condition.
Electromyography and nerve conduction velocity studies in October
1998 disclosed normal findings in the tibial and common peroneal
nerves, with minimal early lower extremity neuropathy. In December
1999, the claimant offered a history of a herniated L1-L2 disc, not
substantiated by clinical evidence, but no motor, sensory or reflex
deficit was found on examination, and Romberg's sign was negative,
tandem gait was normal, and coordination was normal. In January
2000, the veteran complained of occasional low back pain and neck
pain since falling 9 years previously (i.e., in 1991), with no
bowel or bladder symptoms and a full range of motion. In February
2000, the claimant complained of chronic back pain.

On February 25, 2000, the claimant sought a rating in excess of 30
percent for service-connected bilateral pes planus, and further
requested service-connection for an adjunct lower back disability.
By RO development letter of July 6, 2000, the claimant was asked to
submit medical evidence demonstrating a current low back condition,
medical evidence showing that such condition was present during
active service or within the initial postservice year, or medical
evidence showing that such disability was caused or worsened during
military service. He failed to respond to that letter.

VA. outpatient treatment records from the VAMC, Northport, dated
from February to December 2000, disclosed that in May 2000, he
complained of chronic multi-joint pain, but denied any new
complaints. Evaluation in August 2000 disclosed no motor, sensory
or reflex deficits, while sensation was noted to be normal in both
lower extremities, and the claimant walked without difficulty and
without assistance. He was noted to have a history of frostbite, a
B12 deficiency, and a history of peripheral neuropathy. In
September 2000, the claimant was noted to

- 8 -

ambulate without assistance, while in December 2000, he complained
of low back pain..

In July 2000, the claimant submitted a statement in which he again
related that he has an adjunct low back disability due to an
irregular gait stemming from his service-connected bilateral pre
planus, and that he had been in continuous treatment at the VAMC,
Northport, for such condition. He further submitted an Application
for Increased Compensation Based Upon Unemployability (VA Form 21-
8940). In that application he reported that he had been employed at
Pan American Aviation from 1967 to December 1991, and as a porter
at an apartment building in New York from August to September 1992,
and that he had missed no time from work due to illness during
those periods.

A report of VA orthopedic examination, conducted in December 2000,
cited the veteran's complaints of painful bilateral pes planus,
with intermittent back pain, and the claimant expressed the belief
that his back pain was the result of an altered gait stemming from
his service-connected bilateral pes planus. He asserted that he
experienced low back pain after being on his feet for awhile. He
denied any history of back therapy, any bowel or bladder
dysfunction, and wore a lumbar corset at the time of examination.
Examination revealed forward flexion to 90 degrees (normal),
extension to 20 degrees (15 degrees less than normal), and lateral
bending to 40 degrees, bilaterally (normal), without any evidence
of pain. Some tenderness was noted over the spinous processes of
the lower lumbar vertebrae, with some mild paraspinal tenderness
and tenderness above the left sciatic notch. Straight leg raising
was negative, bilaterally, while motor strength was 4+/5 throughout
all muscle groups of the lower extremities, and sensation was
intact to light touch. X- rays of the lumbar spine revealed some
decreased disc space at the L5-S1 level, some early anterior
spurring of the vertebral bodies, while alignment and contour of
the lumbar spine was normal and there was no evidence of any bony
lesions in the vertebrae. The diagnosis was mechanical back pain
and early degenerative arthritis of the lumbosacral spine. The
examiner stated that it was likely that the claimant's service-
connected pes planus caused or contributed to his low back
symptoms.

9 -

A rating decision of February 2001 granted service connection for
mechanical low back pain and arthritis, evaluated as 10 percent
disabling, effective February 25, 2000. The claimant and his
representative were notified of that decision and of his right to
appeal by RO letter of April 23, 2001.

The claimant submitted a Notice of Disagreement with the 10 percent
rating assigned for his service-connected mechanical low back
disability, asserting, for the first time, that such disability was
incurred in a parachute jump at Fort Bragg, when his parachute
malfunctioned, causing him to hit the ground with severe force
which seriously affected his entire skeletal system. He related
that he used a cane and back brace for mobility, and used
medication for that condition.

A Statement of the Case was provided the claimant and his
representative in July 2001. He submitted a Substantive Appeal (VA
Form 9) in August 2001, in which he requested a hearing before the
Board in Washington, DC. He asserted that his service-connected
disabilities caused him to be unable to secure and follow a
substantially gainful occupation, and warranted assignment of a 100
percent rating evaluation.

The claimant appeared and offered testimony in support of his claim
at an April 2002 hearing before the undersigned Veterans Law Judge
of the Board of Veterans' Appeals sitting at Washington, DC. At
that hearing, the claimant asserted that his low back pain was a 7
on a scale of 0 to 10; that he experiences low back pain most of
the time; that such pain radiates across his lower back into his
left hip and down his leg; that a VA neurologist discussed his pain
radiating down his left leg, but did not associate that pain with
his low back condition; that he experienced limitation of back
motion on forward flexion to the toes; and that he did not dispute
the finding on VA examination in December 2000 that he could
forward flex to 90 degrees (normal). He further testified that he
had worn a back brace during waking hours for at least 2-3 years;
that he can only sit for about 45 minutes before having to get up
and move; that he can stand for no more than 40-45 minutes before
having to move; that he can only walk for about 60-70 feet before
having to rest because of

- 10 -

back symptoms; that he has not received any therapy for his low
back condition, but does not recollect that he takes medication for
low back pain; that he was unable to drive long distances or to
lift more than a few pounds; that he had been seen at the VAMC,
Northport, 3 or 4 times in the last 14 months; that the memory of
his parachute accident and his low back pain has caused him to
develop a nervous condition; that his low back condition has
adversely affected his social-occupational capabilities; that he
will begin attending a pain clinic for his back symptoms; and that
he was scheduled for a magnetic resonance imaging (MRI) scan of his
low back. He related that he received medical treatment only at the
VAMC, Northport. The claimant and his representative expressed an
intention to submit the report of his MRI scan, and it was agreed
to let the record remain open for an additional 30 days. A
transcript of the testimony is of record.

Subsequent to the hearing, the claimant submitted an April 2002
report of VA MRI scan of the low back, which cited findings of mild
desiccation of the lumbar discs at L3-4, L4-5, and L5-S 1, minimal
disc bulging at L3-4, L4-5, and L5-S1, with no focal disc hernia
ion or nerve root compression, no significant central spinal canal
or foraminal stenosis, and minimal anterior disc bulging at L1-2,
L2-3, and L3-4.

VA outpatient treatment records, dated from February 2000 to
October 2001, showed that in February and May 2001, cited the
veteran's complaints of an anxiety state, depression, nightmares
and panic attacks, relieved by Tranzadone and Buspar. In October
2001, the veteran complained of polyarthralgias involving the feet,
ankle, hip, knee and back, and asserted that unspecified pain
caused disturbed sleep patterns. The claimant was noted to be
involved in social, leisure, and recreational activities.

As noted, in February 2003, the claimant submitted an affidavit in
which he acknowledged notification of the revised regulations, and
stated that his low back pain restricted his ability to sit or
stand for an extended period of time and has rendered. him
completely immobile at least one day each month. He further
indicated that he had no additional evidence to submit.

- 11 -

II. Analysis

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155 (West 2000); 38 C.F.R. 3.321(a), 4.1
(2002). Separate diagnostic codes identify the various
disabilities. 38 C.F.R. Part 4 (2002). When an unlisted condition
is encountered it will be permissible to rate under a closely
related disease or injury in which not only the functions affected,
but the anatomical localization and symptomatology are closely
related. 38 C.F.R. Part 4, 4.20 (2002).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R..
Part 4, 4.7 (2002). The Court requires the Board to cite medical
evidence in the record, and must provide a medical basis other than
its own unsubstantiated medical conclusions or opinions to support
its ultimate conclusions. Hayes v. Brown, 9 Vet.App. 67 (1996);
Smith v. Brown, 8 Vet. App. 546 (1996) (en banc); Cathell v. Brown,
8 Vet. App. 539 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The assignment of a particular Diagnostic Code is "completely
dependent on the facts of Et particular case." See Butts v. Brown,
5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more
appropriate than another based on such factors as an individual's
relevant medical history, the current diagnosis and demonstrated
symptomatology. Any change in Diagnostic Code by a VA adjudicator
must be specifically explained. See Pernorio v. Derwinski, 2 Vet.
App. 625, 629 (1992).

This case addresses the assignment of an initial rating following
an initial award of service connection for the disability at issue.
In such cases, separate ratings can be assigned for separate
periods of time based on the facts found - a practice known as
"staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (2000).

- 12 -

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held that
service connection for distinct disabilities resulting from the
same injury could be established so long as the symptomatology for
one condition was not "duplicative of or overlapping with the
symptomatology" of the other condition. However, the evaluation of
the same disability under various diagnoses is to be avoided. See
38 C.F.R. 4.14; Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements. The functional loss may be due
to absence of part, or all, of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology, or it may be due to
pain, supported by adequate pathology and evidenced by the visible
behavior of the claimant undertaking the motion. Weakness is as
important as limitation of motion, and a part which becomes painful
on use must be regarded as seriously disabled. A little used part
of the musculoskeletal system may be expected to show evidence of
disuse, either through atrophy, the condition of the skin, absence
of normal callosity or the like. 38 C.F.R. Part 4, 4.40 (2002).

For the purpose of rating disability from arthritis, the shoulder,
elbow, wrist, hip, knee, and ankle are considered major joints;
multiple involvement of the interphalangeal, metacarpal and carpal
joints of the upper extremities, the interphalangeal, metatarsal
and tarsal joints of the lower extremities, the cervical vertebrae,
the dorsal vertebrae, and the lumbar vertebrae, are considered
groups of minor joints, ratable on a parity with major joints. 38
C.F.R. 4.45 (2002).

With any form of arthritis, painful motion is an important factor
of disability, the facial expression, wincing, etc., on pressure or
manipulation, should be carefully noted and definitely related to
affected joints. Muscle spasm will greatly assist the
identification. Sciatic neuritis is not uncommonly caused by
arthritis of the spine.

- 13 -

38 C.F.R. 4.40 and 4.45 are applicable in determining the extent of
a veteran's disability due to intervertebral disc syndrome. In
addition, it was concluded that, as DC 5293 involves limitation of
range of motion, a veteran could not be rated under DC 5293 for
intervertebral disc syndrome based upon limitation of motion, and
also be rated under, for example, DC 5292, because to do so would
constitute evaluation of an identical manifestation of the same
disability under two different diagnoses. See VAOPGCPREC 36-97.

As noted, while this appeal was pending, the provisions of VA's
Schedule for Rating Disabilities pertaining to intervertebral disc
syndrome were revised, effective September 23, 2002. The Board must
apply the old law prior to the effective date of the new law. See
Green v, Brown, 10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A.
5110(g) (West 2000).

Prior to September 23, 2002, intervertebral disc syndrome was
evaluated as 10 percent disabling when mild; as 20 percent
disabling when moderate, with recurring attacks; as 40 percent
disabling when severe, with recurring attacks and little
intermittent relief; and as 60 percent disabling when pronounced;
with persistent symptoms compatible with sciatic neuropathy with
characteristic pain and demonstrable muscle spasm, absent ankle
jerk, or other neurological findings appropriate to the site of the
diseased disc, and little intermittent relief. 38 C.F.R. Part 4,
4.71a, Diagnostic Code 5293 (in effect prior to September 23,
2002).

Effective September 23, 2002, intervertebral disc syndrome
(preoperatively or postoperatively) will be evaluated either on the
total duration of incapacitating episodes over the past 12 months
or by combining under 4.25 separate evaluations of its chronic
orthopedic and neurologic manifestations along with evaluations for
all other disabilities, whichever method results in the higher
evaluation.

With incapacitating episodes having a total duration of at least
six weeks during the past 12 months, a 60 percent rating is
warranted, while a 40 percent rating is for application where there
are incapacitating episodes having a total duration of at least
four weeks but less than six weeks during the past 12 months; and
a 20 percent

- 15 -

evaluation is warranted where there are incapacitating episodes
having a total duration of at least two weeks but less than four
weeks during the past 12 months. With incapacitating episodes
having a total duration of at least one week but less than two
weeks during the past 12 months, a 10 percent rating is for
application. 38 C.F.R. Part 4, 4.71a, Diagnostic Code 5293
(effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an incapacitating
episode is a period of acute signs and symptoms due to
intervertebral disc syndrome that requires bed rest prescribed by
a physician and treatment by a physician. "Chronic orthopedic and
neurologic manifestations" means orthopedic and neurologic signs
and symptoms resulting from intervertebral disc syndrome that are
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations,
evaluate orthopedic disabilities using evaluation criteria for the
most appropriate orthopedic diagnostic code or codes. Evaluate
neurologic disabilities separately using evaluation criteria for
the most appropriate neurologic diagnostic code or codes. 
Note (1): For purposes of evaluations under 5293, an incapacitating
episode is a period of acute signs and symptoms due to
intervertebral disc syndrome that requires bed rest prescribed by
a physician and treatment by a physician. "Chronic orthopedic and
neurologic manifestations" means orthopedic and neurologic signs
and symptoms resulting from intervertebral disc syndrome that are
present constantly, or nearly so. Note (2): When evaluating on the
basis of chronic manifestations, evaluate orthopedic disabilities
using evaluation criteria for the most appropriate orthopedic
diagnostic code or codes. Evaluate neurologic disabilities
separately using evaluation criteria for the most appropriate
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than
one spinal segment, provided that the effects in each spinal
segment are clearly distinct, evaluate each segment on the basis of
chronic orthopedic and neurologic manifestations or

16 -

incapacitating episodes, whichever method results in a higher
evaluation for that segment.

The medical evidence in this case shows that at the time of the
initial grant of service connection for mechanical low back pain
and early degenerative arthritis, effective February 25, 2000, that
disability was manifested by a normal range of lumbar motion on
forward flexion and lateral bending, bilaterally, limitation of
extension by 15 degrees, without evidence of pain on motion,
sensory or reflex deficits, or bowel or bladder symptoms, and
negative straight leg raising, bilaterally; with tenderness over
the spinous processes of the lower lumbar spine and over the left
sciatic notch; and motor strength of 4+/5 in all muscle groups of
the lower extremities, with X-ray evidence of decreased disc space
at L5-S1, with early degenerative arthritis of the lumbosacral
spine.

Based upon those findings of early degenerative arthritis, with
normal range of motion on forward flexion and on lateral bending,
bilaterally, a slight limitation of extension, and negative
straight leg raising, bilaterally, with tenderness over the spinous
processes of the lower lumbar spine and over the left sciatic
notch, and X- ray evidence of decreased disc space at L5-S 1, with
early degenerative arthritis of the lumbosacral spine, without pain
on motion, sensory or reflex deficits, bowel or bladder symptoms,
or persistent symptoms compatible with sciatic neuropathy with
characteristic pain and demonstrable muscle spasm, absent ankle
jerk, or other neurological findings appropriate to the site of the
diseased disc, the Board finds that a rating in excess of 10
percent is not warranted effective February 25, 2000, or at any
time prior to April 23, 2001, the Board finds that a rating in
excess of 10 percent is not warranted, effective February 25, 2000,
or at any time prior to April 23, 2001. See 38 C.F.R. Part 4,
4.71a, Diagnostic Code 5293 (2002).

On April 23, 2001, and subsequently, the medical evidence in this
case shows that the claimant's service-connected degenerative disc
disease of the lumbar spine was manifested by a normal range of
lumbar motion on forward flexion and lateral bending, bilaterally,
and limitation of extension by 15 degrees, negative straight leg
raising, bilaterally, and with tenderness over the spinous
processes of the lower

- 17 -


lumbar spine and over the left sciatic notch; and motor strength of
4+/5 in all muscle groups of the lower extremities, without
evidence of pain on motion, sensory or reflex deficits, bowel or
bladder symptoms, or persistent symptoms compatible with sciatic
neuropathy with characteristic pain and demonstrable muscle spasm,
absent ankle jerk, or other neurological findings appropriate to
the site of the diseased disc, X-ray evidence of lumbar arthritis,
and @ findings of findings of mild desiccation of the lumbar discs
at L3-4, L4-5, and L5-S1, minimal disc bulging at L3-4, L4-5, and
L5-S1, with no focal disc herniation or nerve root compression, no
significant central spinal canal or foraminal stenosis, and minimal
anterior disc bulging at L1-2, L2-3, and L3-4.

In addition, the claimant has offered sworn testimony that he
experiences low back pain most of the time; that such pain radiates
across his lower back into his left hip and down his leg; that he
experiences limitation of back motion on forward flexion to the
toes; that he cannot drive for long distances, and that he cannot
lift more than a few pounds. However, the claimant did not dispute
the finding on VA examination in December 2000 that he could
forward flex to 90 degrees (normal), and he acknowledged that a VA
neurologist discussed his complaints of pain radiating down his
left leg, but did not associate that pain with his low back
condition. He further testified that he had worn a back brace
during waking hours for at least 2-3 years, although the wearing of
such brace was not shown on VA outpatient treatment records or VA
examinations at any time prior to December 2000. In addition, the
claimant testified that he that he can only sit or stand for about
45 minutes before having to move; that he can only walk for about
60-70 feet before having to rest because of back symptoms; that he
does not recollect that he takes medication for low back pain; that
he had been seen at the VAMC, Northport, 3 or 4 times in the last
14 months; and that his low back condition has adversely affected
his social-occupational capabilities.

As noted, in February 2003, the claimant submitted an affidavit in
which he acknowledged notification of the revised regulations, and
stated that his low back pain restricted his ability to sit or
stand for an extended period of time and has rendered him
completely immobile at least one day each month. He further

- 18 -

indicated, that he had no additional evidence to submit. However,
VA outpatient treatment records, dated in October 2001, showed that
the claimant was noted to be involved in social, leisure, and
recreational activities, and the medical evidence of record does
not substantiate any incapacitating episodes due to of acute signs
and symptoms due to intervertebral disc syndrome over the past 12
months that require bed rest prescribed by a physician and
treatment by a physician. Neither does the medical evidence of
record establish chronic orthopedic and neurologic signs and
symptoms resulting from intervertebral disc syndrome that are
present constantly, or nearly so.

The Court has held that the Board must determine whether there is
evidence of weakened movement, excess fatigability, incoordination,
or functional loss due to pain on use or flare-ups when the joint
in question is used repeatedly over a period of time. See DeLuca v.
Brown, 8 Vet. App. 202, 206-07 (1995). In the instant appeal, the
record includes persuasive testimony that the claimant experiences
weakened movement, excess fatigability, and functional loss when
the joint in question is used repeatedly over a period of time.

Based upon the foregoing, the Board finds that an initial rating in
excess of 10 percent for the claimant's service-connected lumbar
disc disease, with arthritis, is not warranted prior to April 23,
2001; and that an increased initial rating of 20 percent, but no
more, is warranted for the claimant's service-connected lumbar disc
disease, with arthritis, effective on and after April 23, 2001.

Under VAOPGCPREC 36-97, as discussed above, Diagnostic Code 5293,
intervertebral disc syndrome, involves limitation of range of
motion. Therefore, a veteran could not be rated under Diagnostic
Code 5293 for intervertebral disc syndrome based upon limitation of
motion, and also be rated under, for example, Diagnostic Code 5292,
because to do so would constitute evaluation of an identical
manifestation of the same disability under two different diagnoses.
In keeping with 38 C.F.R. 4.7, the disability may be rated under
the diagnostic code which produces the higher rating, if that
diagnostic code better reflects the extent of the veteran's
disability. Further, in considering a rating under Diagnostic Code
5293,

- 19 -

the above discussion indicates that 38 C.F.R. 4.40 and 4.45 must be
considered in determining a possible rating under DC 5293. In
reaching its findings and conclusions, the Board has considered the
provisions of 38 C.F.R. 4.40 and 4.45

Consideration has also been given to the potential application of
the various provisions of 38 C.F.R. Parts 3 and 4 (2002), whether
or not they were raised by the veteran. As the veteran's spine is
not ankylosed, application of 38 C.F.R. 4.71a, Diagnostic Code 5286
(2002) is not warranted. Nor is there any evidence of residuals of
a fracture of the lumbar vertebra with cord involvement, or
evidence that the veteran is bedridden or requires long leg braces
as related to his lumbar spine. 38 C.F.R. 4.71a, Diagnostic Code
5285. Insofar as his symptom manifestations of pain and motion
limitation are considered in the current rating assignment, a
separate rating based on arthritis of the lumbar spine would
violate the rule against pyramiding and doubly compensate him for
the same symptomatology. See 38 C.F.R. 4.14. The Board finds no
evidence of other distinct symptomatology that would warrant
assignment of a higher or separate evaluation for lumbar disability
under the VA's Schedule for Rating Disabilities.

Based upon the foregoing, and for the reasons and bases stated, the
Board finds that a rating in excess of 10 percent for a service-
connected low back condition, including disc bulge and arthritis,
is not warranted prior to March 16, 2002. To the extent indicated,
the claim is denied.

In addition, based upon the foregoing, and for the reasons and
bases stated, the Board finds that an increased rating of 20
percent for a service-connected low back condition, including and
arthritis, is warranted on and after March 16, 2002. To the extent
indicated, the claim is allowed.

The Court has held that the question of an extraschedular rating is
a component of a veteran's claim for an increased rating. See
Bagwell v. Brown, 9 Vet. App. 157 (1996). Bagwell left intact,
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 95
(1996) which found that when an extraschedular grant may be in
order, that

- 20 -

issue must be referred to those officials who possess the delegated
authority to assign such a rating in the first instance, pursuant
to 38 C.F.R. 3.321.

In the July 2001 Statement of the Case, the RO concluded that an
extraschedular evaluation was not warranted for the veteran's
service-connected low back disability. Since this matter has been
adjudicated by the RO, the Board will, accordingly, consider the
provisions of 38 C.F.R. 3.321(b)(1) (2002).

Ordinarily, the VA Schedule for Rating Disabilities will apply
unless there are exceptional or unusual factors which would render
application of the schedule impractical. See Fisher v. Principi, 4
Vet. App. 57, 60 (1993). According to the regulation, an
extraschedular disability rating is warranted upon a finding that
the case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalization that would render impractical
the application of the regular schedular standards. 38 C.F.R. 3.321
(b)(1) (2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). .

The veteran has not asserted that the schedular ratings are
inadequate, and the record in this case presents no evidence or
argument to reasonably indicate that the provisions of 38 C.F.R.
3.321(b)(1) (2002) are potentially applicable. There is no
competent medical evidence in the record showing that the veteran's
service- connected lumbar disc bulging, with arthritis, presents
such an unusual or exceptional disability picture with such related
factors as marked interference with employment or frequent periods
of hospitalization as to render inapplicable the regular schedular
standards. Neither is there evidence of circumstances which the
appropriate officials might find so "exceptional or unusual" as to
warrant an extraschedular rating. Shipwash v. Brown, 8 Vet. App.
218, 227 (1995). Further, the veteran has not testified that he is
unable to obtain employment due solely to his service-connected
lumbar degenerative disc disease, with arthritis, as contemplated
by 38 C.F.R. Part 4, 4.16(b), or that vocational rehabilitation is
infeasible.

- 21 -

In short, the Board concludes that the medical evidence of record
pertaining to the claimant's service-connected lumbar degenerative
disc disease, with arthritis, does not reflect any factor which
takes the veteran outside of the norm, or which presents an
exceptional or unusual disability picture. See Moyer v. Derwinski,
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet.
App. 361, 363 (1993) [noting that the disability rating itself is
recognition that industrial capabilities are impaired]. In essence,
the Board finds that the medical evidence does not show that the
veteran's service-connected lumbar degenerative disc disease, with
arthritis, causes marked interference with employment or results in
frequent periods of hospitalization so as to render impractical the
application of the regular schedular standards. There is no other
evidence, clinically or otherwise, which demonstrates or even
suggests anything exceptional or unusual about the veteran's
service- connected lumbar disc disease, with arthritis, which is
not contemplated in. the criteria in the VA's Schedule for Rating
Disabilities. Accordingly, the Board determines that referral for
consideration of assignment of an extraschedular rating pursuant to
38 C.F.R. 3.321(b)(1) is not warranted.

In reaching its decisions, the Board has considered the doctrine of
reasonable doubt, however, as the evidence is not in equipoise, or
evenly balanced, the doctrine is not for application. Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial rating in excess of 10 percent for service-connected
lumbar disc disease with arthritis prior to April 23, 2001, is
denied.

A increased initial rating of 20 percent for service-connected
lumbar degenerative disc disease, with arthritis, effective on and
after April 23, 2001, is granted.

G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

22 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 23 -



